HOOK, Circuit Judge.
This was an intervention by the machine company in a bankruptcy proceeding, asserting title and asking possession of machinery sold' the bankrupt under a contract of conditional sale. It was a controversy arising in a bankruptcy proceeding, within section 24a of the Bankruptcy Act. Hewit v. Berlin Machine Works, 194 U. S. 296, 24 Sup. Ct. 690, 48 L. Ed. 986. The trustee having prevailed below, the machine company came here by appeal. We recently decided the cause for the appellant, and the appellee, desiring to appeal to the Supreme Court, now requests findings of fact and conclusions of law according to General Order in Bankruptcy 36 (89 Fed. xiv, 32 C. C. A. xxxvi). The request is denied. The general order does not apply to appeals under section 24a. Knapp v. Milwaukee Trust Co., 216 U. S. 545, 30 Sup. Ct. 412, 54 L. Ed. 610; Houghton v. Burden, 228 U. S. 161, 33 Sup. Ct. 491, 57 L. Ed. 780.